Citation Nr: 1036932	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-34 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 
and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which granted service connection for a panic disorder with 
a 10 percent evaluation retroactively effective from October 17, 
2005.

In September 2008, the Board remanded the Veteran's claim to the 
RO, via the Appeals Management Center (AMC) for further 
development and consideration.

Unfortunately, the Board must again remand this claim to the RO 
via AMC in Washington, DC for still further development and 
consideration.  


REMAND

The Veteran's service-connected panic disorder is currently rated 
at 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9412.  The Veteran wants a higher initial rating.

Following the RO's return of the Veteran's claim to the Board, 
the Veteran's recently appointed representative submitted 
additional pertinence evidence.  He submitted a February 2010 
letter from the Veteran's former supervisor providing his 
observations of the Veteran's behavior and performance at work 
since the Veteran's discharge from service.  See Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994) (lay testimony is competent if it 
is limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge); see 
also 38 C.F.R. § 3.159(a)(2) (2009) (Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  He also submitted a February 2010 
medical summary from a psychiatrist, Dr. C.H.L. discussing 
relevant psychological symptoms, including panic attacks, and a 
July 2009 eligibility determination for leave under the Family 
and Medical Leave Act (FMLA), indicating the Veteran had been 
referred to Dr. C.H.L. for psychiatric treatment.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when, as here, an 
appeal arises from the initially assigned rating, consideration 
must be given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, this evidence is pertinent to the Veteran's 
claim and he has a right -which he has not waived, to have the RO 
initially consider this additional evidence; so the Board must 
remand this claim.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  The 
Board also notes that a statement from J. R. L. has apparently 
still not been translated from Spanish into English, and this 
should be accomplished while this case is in remand status.  

Furthermore, the Veteran's most recent VA examination concerning 
the severity of his panic disorder was in November 2006.  Where 
the record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See also Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (when a Veteran claims 
that a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA must 
provide a new examination).  See, too, VAOPGCPREC 11-95 (April 7, 
1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
the Board finds that the Veteran should be afforded an 
examination to assess the current level of severity of his 
service-connected panic disorder prior to the Board's 
consideration of this claim.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA C&P Exam to assess the current level of 
severity of his panic disorder.

The examiner should address the appropriate 
rating criteria as provided for DC 9412.  See 
38 C.F.R. § 4.130.

The VA claims file, including a complete copy 
of this remand, must be made available to the 
examiner for review of the Veteran's 
pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.  See 38 
C.F.R. § 3.655.

2.  Then, readjudicate the claim in light of 
any additional evidence of record, 
addressing all additional evidence 
submitted since the December 2009 
supplemental statement of the case 
(SSOC) relevant to this claim, and 
making sure to obtain any necessary 
translations.  If the claim is not granted 
to the Veteran's satisfaction, send him and 
his representative an SSOC and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

